Citation Nr: 1126217	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Washington, DC, that denied entitlement to service connection for bilateral hearing loss and tinnitus.  

In August 2008, April 2010, and August 2010, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to service.

2.  Tinnitus was not present in service or until years thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in May 2005, February 2007, and April 2010) provided the notice required by the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.  As 

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim, including the rating and effective date of an award.  For the reasons described below, service connection for the claimed disabilities is being denied and neither a rating nor an effective date will be assigned.  As such, there is no prejudice to the Veteran with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, while the Veteran was not provided with this information in VCAA correspondence, he was provided with Dingess requirements in supplemental statements of the case (SSOCs) dated in April 2007 and February 2011.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There was a timing deficiency with the VCAA notice, inasmuch as some of it was sent after the initial decision on the claim.  The timing deficiency was cured by readjudication of the claim after the notice was sent.  Mayfield v. Nicholson, 444 F.3d 1328, 1332-4 (Fed. Cir. 2006).

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA treatment records, reports of VA examinations, and statements from the Veteran.  

When initially seen by VA for hearing loss in November 2002, he reported that he had worn hearing aids from 1998 until 1999, when they were stolen.  He has not identified the sources of treatment for hearing loss outside of VA.  In his initial application for VA compensation received in April 2005, he reported only the 2002 treatment at VA.  He crossed out an entry indicating that he had received treatment for hearing loss at Johns Hopkins for hearing loss and tinnitus, annotating that the records could not be located.  In the May 2005 letter, the RO advised the Veteran that if he wanted VA to obtain medical records he should complete the attached authorization.  There is no indication that he ever completed an authorization for VA to obtain records.  

VA is only obligated to obtain records that are sufficiently identified and for which the Veteran has provided necessary authorizations.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1)(i)-(ii).  Because the Veteran has not fully identified the sources of any treatment outside the VA system, and has not authorized VA to obtain any records, VA has no further duty to seek additional records.

There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eye witness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The service treatment records (STRs) are negative for report of, or treatment for, hearing loss or tinnitus.  At an examination for separation from service in February 1964, audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5

-10
LEFT
-5
-5
-5

-10

In a report of medical history completed by the Veteran in October 1964, the Veteran indicated that he had never had ear trouble.

Post service VA records, to include audiological evaluations in September 2002 and January 2003, reflect diagnoses of bilateral hearing loss and tinnitus.  The Veteran stated that his tinnitus was first present in the early 1960s, while his hearing loss was first evident in the mid 1960s.  In 2002, he described noise exposure during service and denied occupational or recreational noise history.  

In August 2008, the Board remanded the claim for development to include a contemporaneous audiological evaluation and opinion as to onset and etiology of the Veteran's bilateral hearing loss and tinnitus.  

The Veteran was examined by VA in November 2008.  At that time he reported noise exposure while working in ordinance supply with exposure to weapons fire and explosive.  He denied noise exposure after service.  The examination showed bilateral high frequency sensorineural hearing, right greater than left.  The examiner opined that the hearing loss was not related to his period of military service since his hearing was shown to be normal on his discharge exam.  The examiner opined that tinnitus was caused by the hearing loss.  

The Board remanded the claim for additional opinion in August 2010.  It was pointed out that the examiner in November 2008 did not provide a rationale as to why it was opined that tinnitus was secondary to hearing loss.  Nor did the examiner's opinion which concluded that hearing loss was unrelated to service reflect consideration of the Veteran's reports of hearing loss and tinnitus beginning in 1961 while in Germany.  

The requested VA audiological evaluation was conducted in May 2010.  A different VA examiner reviewed the claims file but did not examine the Veteran again.  It was noted that the Veteran had normal bilateral hearing acuity upon separation from service in 1964.  In April 1978, 15/15 whispered voice testing was recorded.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or the result of active service as his hearing acuity at separation showed normal hearing, bilaterally.  Moreover, there were no reports of tinnitus during service.  She did opine that the tinnitus was associated with the hearing loss.  The examiner indicated that the rationale for her opinion was a review of the claims file and reported history.  

In August 2010, the Board remanded the claim once again, noting that the May 2010 examiner did not take into account the Veteran's related history of having hearing loss and tinnitus as early as 1961.  Furthermore, the examiner failed to provide a rationale for her opinion that the current tinnitus was related to hearing loss.  

The requested VA audiological evaluation was conducted in September 2010.  A different examiner stated that the claims folder was reviewed.  The examiner stated that the Veteran's military separation and audiogram showed normal hearing.  The examiner opined that, therefore, it was less likely as not that current hearing loss was caused by or the result of military service.  The examiner acknowledged that the record reflected a history that the onset of hearing loss and tinnitus was in the 1960s.  However, he stated that the record showed that hearing loss occurred at some time after separation since hearing thresholds were normal by calibrated audiometry at separation.  

The examiner also noted that there was a strong epidemiological and physiological association between tinnitus and hearing loss, and that an opinion as to the etiology of tinnitus necessarily involved a discussion of hearing loss.  The examiner opined that he concurred with earlier opinions that the Veteran's tinnitus was less likely as not related to military service because hearing was normal at separation.  The examiner acknowledged that the record indicated a history of hearing loss and tinnitus from the 1960s.  However, as hearing thresholds were normal by audiometric testing at time of discharge, hearing loss occurred at some time after separation.  

The examiner further explained that the results of testing at time of separation showed normal or better than normal hearing thresholds.  Therefore, it was less likely as not that current hearing loss was caused by or the result of inservice noise exposure.  Moreover, tinnitus was unrelated to service as while it was associated with hearing loss, the hearing loss as not shown until many years after service.  

Analysis

The VA outpatient treatment records and VA examination reports document current hearing loss for VA purposes and tinnitus.  A current disability is thus demonstrated.

The Veteran has reported acoustic trauma during active service.  He has stated that he was exposed to rifle and other weapons fire without proper ear and noise protection.  His account of his in-service noise exposure is consistent with his military occupational specialty.  Hence, an in-service injury is demonstrated.

The Veteran's appeal turns on the question of whether there is a link between the current hearing loss and tinnitus and service.

The evidence in support of such a link consists of the Veteran's reports, that he experienced tinnitus and hearing loss beginning in service.  The Veteran is competent to report these symptoms.  There is reason; however, to question the credibility of his reports.

First, while the Veteran has stated that he went to sick call on several occasions for ringing in his ear and that he has suffered from this ringing since service; the service treatment records show no such treatment.  These records show that he was seen on many occasions with a wide range of complaints, but was never noted to complain of ringing in his ears and clearly did not report ringing in his ears when he completed his report of medical history in October 1964.  

The most recent VA examination provides further reason to doubt the credibility of the Veteran's reports of symptoms beginning in service.  The examiner noted the Veteran's reports, but essentially concluded that hearing loss could not have been present in service, because of the normal audiogram at service separation.

In addition, while the Veteran has repeatedly told VA examiners that he had no post-service occupational noise exposure, VA education records show that the Veteran was trained as a lithographer and printer and that in November 1966, he reported that his principal occupation since service had been as a printer.

For these reasons, the Board finds the Veteran's reports of a continuity of symptomatology since service to not be credible.

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.

However, there is no indication of any hearing problems, to include tinnitus, in his STRs.  His hearing acuity was within normal limits upon audiological testing at time of separation in 1964.  

The remaining pertinent evidence is against a link between the current disabilities and service.  The service treatment records are negative, and no medical professional has linked the current hearing loss or tinnitus to service.

The most probative evidence of record to address the etiology of these disabilities is the September 2010 VA medical examination.  The examiner provided opinions that were based on consideration of the entire record, including the Veteran's reports, and provided a thorough rationale for the opinions.  This opinion is against a link between hearing or tinnitus and service.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.  Id.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  




___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


